Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00506-CV

               Robert G. CORONA, Christina M. Mozisek, and all occupants,
                                    Appellants

                                            v.

                           GREEN TREE SERVICING LLC,
                                    Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 385145
                          Honorable Jason Wolff, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that costs of appeal are taxed against Appellants Robert G. Corona, Christina M.
Mozisek, and all occupants.

       SIGNED December 20, 2013.


                                             _________________________________
                                             Karen Angelini, Justice